05/26/2021



              IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0246



                                           OP 21-0246
                                                                          RILED
 BOARD OF REGENTS OF HIGHER
 EDUCATION OF THE STATE OF MONTANA                                        MAY 2 6 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Suprerne Coun
               Petitioner,                                              State of Montana



        v.                                                           ORDER

 STATE OF MONTANA; and GREG
 GIANFORTE, Governor of the State of Montana,

               Respondent.



       Petitioner seeks to invoke this Court's original jurisdiction pursuant to M. R. App.
P. 14(4) to issue a declaratory judgment on the alleged unconstitutionality of Montana
House Bill 102. The petition requests this Court accept original jurisdiction, enjoin any
acts that might be taken in furtherance of HB 102, Section 6, pending full consideration by
this Court, direct such briefing as the Court deerns suitable, and, after due consideration,
determine HB 102 to be unconstitutional.
       Having reviewed the Petition and its attached Appendix,this Court determines there
is no need to order a summary response and no "urgency or emergency factors exist making
litigation in the trial courts and the norrnal appeal process inadequate." M. R. App. P.
14(4). While BOR has asserted an urgency for a stay or enjoinment of any act in furtherance
of HB 102, Section 6,1 pending resolution of the Bill's constitutionality, such may be
obtained to maintain the status quo or on other appropriate basis through the District Court.
Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Petition for Declaratory Relief and Immediate Stay and
Expedited Consideration is DISMISSED without prejudice.

I As said section goes into effect June 1, 2021.
      The Clerk is directed to provide copies of this Order to counsel for Petitioners and
to all parties on whom the Petition has been served.
      DATED this 26th day of May, 2021.




                                                              Chief Justice




                                            2